IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2600 Disciplinary Docket No. 3
                                :
                  Petitioner    :               No. 43 DB 2019
           v.                   :
                                :               Attorney Registration No. 94543
PETER JUDE CAROFF,              :
                                :               (Allegheny County)
                  Respondent    :




                                         ORDER


PER CURIAM
       AND NOW, this 7th day of June, 2019, upon consideration of the Recommendation

of the Disciplinary Board, Respondent’s petition for review, and the Office of Disciplinary

Counsel’s response, the petition for review is denied, and Peter Jude Caroff is placed on

temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He

shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.